                     Case 20-50899-CSS            Doc 15      Filed 03/11/21      Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                                 District of Delaware
                             824 Market Street, 3rd Floor
                                Wilmington, DE 19801
In Re:                                                    Bankruptcy Case No.: 18−12394−CSS
NSC Wholesale Holdings LLC
     Debtor                                               Bankruptcy Chapter: 11
__________________________________________

NSC Liquidating Trust

     Plaintiff                                            Adv. Proc. No.: 20−50899−CSS

     vs.

Haddad International LLC.

     Defendant(s)

                                           JUDGMENT BY DEFAULT

       On 3/10/21, default was entered against defendant(s) Haddad International LLC. The plaintiff has requested
entry of judgment by default, has filed an affidavit of the amount due, and has stated that this/these defendant(s)
is/are not in the military service. Furthermore, it appears from the record that this/these defendant(s) is/are not an
infant or incompetent person. Therefore, pursuant to Fed.R.Civ.P. 55(b)(1), as incorporated by Fed.R.Bankr.P. 7055,
judgment is entered against this/these defendant(s) in favor of the plaintiff as follows:

       Judgment is entered against defendant(s) Haddad International LLC. in the amount of $26,946.27 plus court
filing costs in the amount of $350.00.




Date: 3/11/21

                                                                              Una O'Boyle, Clerk of Court




(VAN−433b)
